DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 8/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 8/12/2021, with respect to office action dated 8/3/2021 have been fully considered and are persuasive.  The rejections of 8/3/2021 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Spence (#45,699) on 10/18/2021.
	The application has been amended as follows:
Claim 1. (currently amended) A method of monitoring a thermal protection system, the method comprising:
	accessing the thermal protection system coupled to a structural component, the thermal protection system including a thermally insulative body and at least one layer of thermochromatic material applied thereon, wherein the at least one layer is positioned between the thermally insulative body and the structural component;
determining a value of a thermochromatic property of the at least one layer of thermochromatic material, wherein the value of the thermochromatic property includes at least one of an intensity or a frequency of light emitted from the at least one layer of thermochromatic material when exposed to non-visible light and is responsive to an amount of heat applied to the at least one layer of thermochromatic material, wherein the value of the thermochromatic property irreversibly changes based on the amount of heat applied;
comparing the value to a baseline value of the thermochromatic property; and


Reason for Allowance
Claims 1, 3-6, 21-35 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a method of determining degradation of the thermal protection system by MOEMS module (in-situ inspection) when the value of the thermochromatic property deviates from the baseline value based on determining a value of a thermochromatic property of the at least one layer of thermochromatic material, wherein the value of the thermochromatic property includes at least one of an intensity or a frequency of light emitted from the at least one layer of thermochromatic material when exposed to non-visible light and is responsive to an amount of heat applied to the at least one layer of thermochromatic material, wherein the value of the thermochromatic property irreversibly changes based on the amount of heat applied.
The closest reasonable prior art reference is Zombo (2008/0008968) teaches a method of monitoring thermal barrier coating (TBC) by MOEMS module (in-situ inspection)  based on thermochromatic material on an insulator. However, Zombo does not teach a method of determining degradation of the thermal protection system when the value of the thermochromatic property deviates from the baseline value based on determining a value of a thermochromatic property of the at least one layer of thermochromatic material,
The secondary reference, Fiest et al. (2009/0122832) teaches an inspection system based on thermochromatic material based on comparison with a baseline measurement.  However, Fiest does not teach a method of determining degradation of the thermal protection system by MOEMS module (in-situ inspection) when the value of the thermochromatic property deviates from the baseline value based on determining a value of a thermochromatic property of the at least one layer of thermochromatic material, wherein the value of the thermochromatic property includes at least one of an intensity or a frequency of 
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a method of determining degradation of the thermal protection system by MOEMS module (in-situ inspection) when the value of the thermochromatic property deviates from the baseline value based on determining a value of a thermochromatic property of the at least one layer of thermochromatic material, wherein the value of the thermochromatic property includes at least one of an intensity or a frequency of light emitted from the at least one layer of thermochromatic material when exposed to non-visible light and is responsive to an amount of heat applied to the at least one layer of thermochromatic material, wherein the value of the thermochromatic property irreversibly changes based on the amount of heat applied.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855